                          IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                   NORTHERN DIVISION
                                     No. 2:19-CV-47-BO

CHRISTOPHER BROADY,                           )
                                              )
                 Plaintiff,                   )
                                              )
                 V.                           )                      ORDER
                                              )
ANDREW SAUL,                                  )
Commissioner of Social Security,              )
                                              )
                 Defendant.                   )


       This cause comes before the Court on cross-motions for judgment on the pleadings. [DE

15 , 19]. A hearing was held on these matters before the undersigned on November 10, 2020 via

videoconference. For the reasons discussed below, plaintiffs motion for judgment on the

pleadings is DENIED and defendant ' s motion is GRANTED .

                                        BACKGROUND

        Plaintiff brought this action under 42 U.S .C. § 405(g) for review of the final decision of

the Commissioner denying his application for period of disability and disability insurance benefits

pursuant to Title II of the Social Security Act and his application for supplemental security income

pursuant to Title XVI of the Social Security Act. Plaintiff protectively filed an application for

benefits on November 1, 2015 and alleged a disability onset date of July 9, 2015. After initial

denials, plaintiff proceeded to a hearing before an Administrative Law Judge (ALJ), which

occurred on September 25 , 2017. The ALJ issued an unfavorable ruling, finding that plaintiff was

not disabled, which became the final decision of the Commissioner when the Appeals Council

denied plaintiffs request for review. Plaintiff then sought review of the Commissioner' s decision

in this Court.




          Case 2:19-cv-00047-BO Document 24 Filed 11/23/20 Page 1 of 5
                                          DISCUSSION

       Under the Social Security Act, 42 U .S.C. § 405(g), this Court's review of the

Commissioner's decision is limited to determining whether the decision, as a whole, is supported

by substantial evidence and whether the Commissioner employed the correct legal standard.

Richardson v. Perales, 402 U.S. 389,401 (1971) . Substantial evidence is "such relevant evidence

as a reasonable mind might accept as adequate to support a conclusion." Johnson v. Barnhart, 434

F.3d 650, 653 (4th Cir. 2005) (per curiam) (internal quotation and citation omitted).

       An individual is considered disabled if he is unable "to engage in any substantial gainful

activity by reason of any medically determinable physical or mental impairment which can be

expected to result in death or which has lasted or can be expected to last for a continuous period

of not less than twelve months." 42 U .S.C. § 1382c(a)(3)(A). The Act further provides that an

individual "shall be determined to be under a disability only if his physical or mental impairment

or impairments are of such severity that he is not only unable to do his previous work but cannot,

considering his age, education, and work experience, engage in any other kind of substantial

gainful work which exists in the national economy." 42 U.S.C. § 1382c(a)(3)(B).

       Regulations issued by the Commissioner establish a five-step sequential evaluation process

to be followed in a disability case. 20 C.F.R. §§ 404.1520(a)(4), 416.920(a)(4). The claimant bears

the burden of proof at steps one through four, but the burden shifts to the Commissioner at step

five . See Bowen v. Yuckert, 482 U.S. 13 7, 146 n.5 (1987). If a decision regarding disability can be

made at any step of the process the inquiry ceases. See 20 C.F.R. §§ 404.1520(a)(4), 416.920(a)(4).

       At step one, if the Social Security Administration determines that the claimant is currently

engaged in substantial gainful activity, the claim is denied. If not, then step two asks whether the

claimant has a severe impairment or combination of impairments. If the claimant has a severe
                                             2




          Case 2:19-cv-00047-BO Document 24 Filed 11/23/20 Page 2 of 5
impairment, it is compared at step three to those in the Listing of Impairments ("Listing") in 20

C.F.R. Part 404, Subpart P, App. 1. If the claimant' s impairment meets or medically equals a

Listing, disability is conclusively presumed. If not, at step four, the claimant's residual functional

capacity (RFC) is assessed to determine if the claimant can perform his past relevant work. If the

claimant cannot perform past relevant work, then the burden shifts to the Commissioner at step

five to show that the claimant, based on his age, education, work experience, and RFC, can perform

other substantial gainful work. If the claimant cannot perform other work, then he is found to be

disabled . See 20 C.F.R. § 416.920(a)(4).

       After determining that plaintiff met the insured status requirements and had not engaged in

substantial gainful activity since November 1, 2015, the ALJ found that plaintiff had osteoarthritis;

obesity; essential hypertension; anxiety disorders ; and depressive, bipolar, and related disorders,

but that they did not meet or medically equal the severity of one of the listed impairments. The

ALJ found that plaintiff could perform light work with limitations and that, although he could not

perform any past relevant work activities, he was able to perform other work that existed in

significant numbers in the national economy.

       Plaintiff challenges the ALJ' s decision that plaintiff was not disabled within the meaning

of the Act as not supported by substantial evidence. Contrary to plaintiffs argument, the ALJ gave

good reasons for his determinations. Plaintiff relies on two opinions from consultative physicians

who examined plaintiff once early in the disability period, but the ALJ gave these opinions less

weight in favor of medical evidence largely from later in the disability period. In doing so, the ALJ

considered the relevant factors of examination relationship; longitudinal picture; supportability,

consistency; and other factors, such as the extent to which the physician is familiar with other parts


                                                  3




          Case 2:19-cv-00047-BO Document 24 Filed 11/23/20 Page 3 of 5
of the record . Considering that these consulting physicians were one-time examiners without a

longitudinal picture and wrote opinions that were not supported by the majority of the record

period or by the evidence, which was later-recorded and therefore not reviewable by these

physicians, the ALJ's decision was supported by regulations and the record .

       Furthermore, the ALJ noted that Dr. Albert, in his opinion, stated that plaintiff tended to

embellish his problems and that the reliability of the records he reviewed were questioned . Tr. 537.

Additionally, although Dr. Albert found that plaintiff would have difficulty tolerating the stress

and pressures associated with a typical work day and relating to coworkers and a supervisor in a

typical work setting, later evidence showed that plaintiffs medication was helpful; his attention

and concentration were good ; his insomnia was minimal; his depression was stable; and his mood

swings, panic, and anxiety were all mild. Tr. 38. As to Dr. Masere' s evidence, the ALJ's finding

that less weight was warranted based on the full record. Following Dr. Masere ' s examination,

medical evidence showed that pain in his left hip improved and that his left heel pain was only

tender to palpitation and did not create any limitations. Tr. 604, 619. Further examinations had

normal results, showing no decline in exercise capacity and no fatigue, muscle weakness, tingling,

or tachycardia. Tr. 585 , 606, 615 , 618. Even later examinations revealed no edema or weakness in

plaintiffs extremities. Tr. 582. This evidence from the medical record is sufficient to support a

finding that plaintiff is not as limited as Dr. Masere suggested in his examination that took place

only six months into the three-and-a-halfreview period. Tr. 37.

       Finally, the ALJ's determination that plaintiffs shoulder bursitis is not severe is supported

by the record . There is nothing in the record to indicate that plaintiff had any complaints of




                                                 4




          Case 2:19-cv-00047-BO Document 24 Filed 11/23/20 Page 4 of 5
shoulder bursitis or any limitations for an alleged rotator cuff injury. He did not complain of

shoulder pain to his physicians, and examinations of his extremities were routinely normal.

       The Court finds no error in the ALJ's analysis or explanation of the weight afforded to the

opinions rendered by the consulting physicians. The RFC finding is sufficiently supported by

substantial evidence.

                                        CONCLUSION

       Having conducted a full review of the record and decision in this matter, the Court

concludes that the decision as a whole is supported by substantial evidence and the correct legal

standard was applied. Accordingly, plaintiffs motion for judgment on the pleadings [DE 15] is

DENIED and defendant' s motion [DE 19] is GRANTED. The decision of the Commissioner is

AFFIRMED.



SO ORDERED, this              day of November, 2020.



                                           ~   M11¥-
                                           T RRENCEW.B0YLE
                                             CHIEF UNITED STA TES DISTRICT JUDGE




                                                5




          Case 2:19-cv-00047-BO Document 24 Filed 11/23/20 Page 5 of 5
